UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6867


MARIO RAMOS HINOJOS, JR.,

                Petitioner - Appellant,

          v.

BUSH, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-02960-DCN)


Submitted:   October 21, 2016             Decided:   November 3, 2016


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Ramos Hinojos, Jr., Appellant Pro Se.         Donald John
Zelenka, Senior Assistant Attorney General, Alphonso Simon, Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario     Ramos     Hinojos,    Jr.,       seeks    to    appeal       the    district

court’s    order      accepting      the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate       of   appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial     showing      of        the     denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,         537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Hinojos has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with      oral     argument     because      the        facts       and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3